


109 HRES 823 IH: Commending the outstanding efforts by

U.S. House of Representatives
2006-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 823
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2006
			Mr. Green of
			 Wisconsin submitted the following resolution; which was referred to
			 the Committee on Government
			 Reform
		
		RESOLUTION
		Commending the outstanding efforts by
		  members of faith-based and community organizations in response to Hurricane
		  Katrina and Hurricane Rita.
	
	
		Whereas on August 29, 2005, Hurricane Katrina and on
			 September 24, 2005, Hurricane Rita struck the Gulf Coast of the United States,
			 affecting millions of people, displacing hundreds of thousands, and causing an
			 unknown number of fatalities in Louisiana, Mississippi, Alabama, Texas, and
			 Florida;
		Whereas the response by members of faith-based and
			 community organizations to aid in the relief efforts has been immediate and
			 courageous;
		Whereas members of faith-based and community organizations
			 have shown compassion and leadership in responding to the immediate basic needs
			 of the victims of Hurricanes Katrina and Rita, assisting in their resettlement
			 across the United States, and organizing and executing national fundraising
			 efforts;
		Whereas these faith-based and community organizations are
			 in a unique position to respond to many of the needs of the victims of
			 Hurricanes Katrina and Rita, working in partnership with the Federal Government
			 and State governments; and
		Whereas faith-based and community organizations such as
			 Catholic Charities USA, the Salvation Army, the North American Baptist
			 Conference, and the American Red Cross, along with many other faith-based
			 communities from across the Nation, have responded with invaluable resources,
			 time, and compassion to aid in Hurricanes Katrina and Rita relief efforts: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)commends the
			 outstanding efforts by members of faith-based and community organizations in
			 response to Hurricanes Katrina and Rita, that struck the Gulf Coast in August
			 and September of 2005;
			(2)recognizes that
			 these organizations have done extraordinary and invaluable work to bring relief
			 to the victims of Hurricanes Katrina and Rita;
			(3)encourages all
			 government agencies to consider faith-based and community organizations in
			 disaster relief and recovery in the future; and
			(4)thanks the
			 faith-based and volunteer communities for their service.
			
